Citation Nr: 1726909	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-32 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Esq.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION


The Veteran served on active duty from May 1951 to February 1953 and from October 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously before the Board in February 2013 and October 2013, at which times it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on their part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record indicates that the Veteran's service treatment records (STRs) and service personnel records (SPRs) were destroyed by fire while in the possession of the government.  Given the absence of these records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service medical records are presumed destroyed).

The Veteran underwent VA examinations in November 2016, as was directed by the Board in its October 2013 remand.  The VA examiner noted that the Veteran brought private medical records with him to the examinations.  The records were from Dr. R. at the Carilion Clinic.  The examiner noted that these records were reviewed in connection with the examination, and were relied upon in forming her opinions.  However, a review of the electronic file reveals that these records have not been associated with the record.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1) (2016).  Therefore, a remand is required to obtain these records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the claims file.  Any and all responses, including negative responses, must be properly documented in the electronic file, as well as any notification to the Veteran as to any records deemed unavailable.

2.  Provide the Veteran an opportunity to submit any outstanding, relevant, private treatment records, to include, but not limited to, any treatment records from Dr. R. and the Carilion Clinic.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.


The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





